Case: 12-1586    Document: 5     Page: 1     Filed: 01/23/2013




          NOTE: This order is nonprecedential.


  mniteb ~tate~ (!Court of ~eaI~
      for tbe jfeberaI ([ircuit

PATRICK R. DONAHOE, POSTMASTER GENERAL,
                       Appellant,
                         v.
                  LAURA K. MCNEW,
                         Appellee.


                       2012-1586


   Appeal from the Postal Service Board of Contract Ap-
peals in no. 6286, Administrative Judge William A.
Campbell.


                     ON MOTION


                       ORDER
    Patrick R. Donahoe, Postmaster General, moves to
voluntarily dismiss this appeal.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   (1) The motion is granted. The appeal is dismissed.
   (2) Each side shall bear its own costs.
Case: 12-1586    Document: 5   Page: 2   Filed: 01/23/2013




USPS V. LAURA K. MCNEW                                 2


                                 FOR THE COURT


                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s21
Issued As A Mandate:      JAN 23 2013
                         --------




                                                             ~--~-~--~~----